DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 03/02/2021.  Claims 1-17 are pending, with claims 1-8 and 15-17 withdrawn from consideration.  Claims 9-14 are examined below.  The earliest effective filing date of the present application is 10/13/2017.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. For instance, the claimed operations computing entity including a first processing instance and first sales tax calculation engine and second processing instance and second sales tax calculation engine that generates audit data, where the second processing instance and the first processing instance are distinct from each other, but on the operations computing entity, must be shown or the feature(s) canceled from the claim(s).  There are other limitations that are not in the drawings.  Applicant is requested to review the claimed subject matter and make sure that all claim limitations are in the Drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant does not have support for a first and second sales tax calculating engine, where each of these engines perform their own specific steps and are each under the control of respective processing instances “of the operations computing engine.”  Applicant’s Specification only refers to a single sales tax calculation engine, and does not support at least the following 

    PNG
    media_image1.png
    72
    803
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2018/0268015 to Sugaberry (“Sugaberry”) in view of U.S. Pat. Pub. No. 2014/0351105 to Hamm (“Hamm”) in further view of U.S. Pat. Pub. No. 2012/0323749 to Lapidus (“Lapidus”).

	With regard to claim 9, Sugaberry further discloses the method for detecting transaction-specific data discrepancies among processing instances executing on geographically-distributed computing entities, the method comprising: 
receiving transaction-specific data via first network communications channel associated with a first processing instance operating on an operations computing entity, wherein the transaction-specific data is generated by an edge computing entity that is geographically- spaced from the operations computing entity (see [0145], see where user has phone and scans/collects data which then causes this input to be sent to remote system and then the system operating in “first processing instance” to generate the transaction-specific data); 
 	generating, via the first processing instance of the operations computing entity, secondary transaction- specific data for the transaction (see e.g. [0145] where the edge computing entity could be the user’s phone, where the phone scans or reads all of the information, where this acts as input into system where the system then generates via the “first processing instance” the secondary data such as company name
as shown in Fig 11A: 
    PNG
    media_image2.png
    207
    432
    media_image2.png
    Greyscale
) based at least on part on a tax data stored in a non-transitory memory storage area (see where Fig. 11A has Tax1 and Tax2 for the products being purchased, where these are different taxes to, for example, properly bill for distinctions in tax such as food and clothes where food might be tax free and clothes are taxed; see [0082] “A commercial off-the-shelf (COTS) database 200 or a computer or network file system (referred to herein as a "COTS Database") can be utilized for persistent storage, while the high-performance in-memory indexing and search technologies are implemented in Search Engines 210(1) to 210(n) that operate as cooperating threads or tasks within the overall architecture (for example, searching for competitor data for a given product, jurisdictional sales tax data, service, product provider or service provider data from one or more cloud-based servers supporting the client networks).”; [0146]);  
generating, via the first processing instance, completed transaction data based at least in part on the transaction specific data and the secondary transaction specific data (see Fig. 11A, at 1101-1102; [0146]); 
	transmitting, via the first processing instance, at least a portion of the completed transaction data for delivery to the edge computing entity (see Fig. 13, where user is presented with potential errors at 1315);
 	receiving at least a portion of the completed transaction data from the edge computing entity at a second processing instance operating on the operations computing entity via a second network communications channel (see Fig. 11A, 1102, “The data extracted from various data acquisition devices such as NFC tag readers, cameras, bar code readers and the like may be stored therefrom by known parsing software in respective product or service or product provider or service provider databases.  An example of a product, product provider, service, service provider, image or personal profile database is shown as step 2, 1102.  The database may include, among other data fields, company name (a first large, nation-wide department store), date, address (for example, determined by GPS and mapping), customer name, address, quantity, product, description, price, tax, subtotal, grand total and the like with the error resolution software checking at least the mathematical calculations to be made on a prospective or actual invoice and their validity.”); 
 	AttyDktNo. 064016/510077generating, via the second processing instance of the operations computing entity executing a second sales tax calculation engine, audit data for the transaction (see [0146]; The examiner notes that this is a 103 obviousness rejection, where merely repeating elements such as including a first and second sales tax calculation engine is obvious as a duplication of parts, see MPEP 2144.04(VI)(B); see also, above, lack of written description 112 rejection); 
 	identifying, via the second processing instance of the operations computing entity, one or more discrepancies between the secondary transaction- specific data and the audit data (see [0146] “a sales tax error”); and 
 	generating, via the second processing instance of the operations computing entity, a record upon the detection of a discrepancy between the secondary transaction-specific data and the audit data (see Fig. 11A, 

    PNG
    media_image3.png
    239
    467
    media_image3.png
    Greyscale
).  
 	Sugaberry is silent regarding “and the second processing instance is distinct from the first processing instance operating on the operations computing entity.” and the specifics of where there is a first and second sales tax calculation engine, as claimed. However, the examiner refers Applicant to Sugaberry at [0082], which teaches that “the high-performance in-memory indexing and search technologies are implemented in Search Engines 210(1) to 210(n) that operate as cooperating threads or tasks within the overall architecture” teaches that multiple engines can be used for the storing, search, and retrieval functions.  Further yet, Sugaberry at [0082] teaches that “The application can be parallelized by allocating separate computational resources to each component, such as a Search Engine 210(1) to 210(n), by allocating multiple computational resources to any component, as occurs in a Search Engine 210 that utilizes multiple threads, or using a combination of these methods.” 	Accordingly, the examiner finds that it would have been obvious, as taught by Sugaberry, to combine these teachings of Sugaberry with the primary teachings of Sugabery to show that the operating entity can have multiple engines with its own separate processing instance, as claimed, where this is performed so that, for instance, in a large department store the head store manager can review the data from all of the different stores in a search database, as taught at Sugaberry at [0082].
 	Sugaberry is silent regarding where the second network communications channel is distinct from the first network communications channel.  
 	Hamm teaches at e.g. [0007-8], [0014] etc. that it would have been obvious to one of ordinary skill in the sales tax management art to include the ability to import transaction data file from first instance via receiving transaction file, and then further at a second instance via receiving the transaction at the web/cloud based computer program or service, where the web-
	Therefore, it would have been obvious to one of ordinary skill in the tax art at the time of filing to modify the teachings of Sugaberry with the ability to import transaction data file from first instance via receiving transaction file, and then further at a second instance via receiving the transaction at the web/cloud based computer program or service, where the web-based computer program checks the transaction details including verifying the accuracy of sales tax charged, reviews for discrepancies, and “[t]he computer program also notifies the user if the total tax due in a jurisdiction differs from that which was collected and stored in the data file and creates a notification to put the user on notice of such discrepancy, where this is performed in order to ensure the data is accurate and to put the necessary parties on notice of any discrepancies found in the transactions data.  
	Further, Sugaberry is silent regarding the specific “tax data matrix” (emphasis added to show distinction).  However, a tax data matrix in order to determine proper tax rate for any given item, is common practice in the tax art.  Lapidus teaches at e.g. Figs. 1, 5, [0067], [0070], [0071], [0082], etc. that it would have been obvious to one of ordinary skill in the tax art to utilize a tax matrix is order to determine how much sales tax is required to be paid for any given transaction in any jurisdiction.  
	Therefore, it would have been obvious to one of ordinary skill in the tax art to modify the teachings of Sugaberry to utilize a tax matrix, as shown in Lapidus, in order to determine how much sales tax is required to be paid for any given transaction in any jurisdiction.  


	With regard to claim 10, Sugaberry further discloses where: generating secondary transaction-specific data for the transaction via the first processing instance of the operations computing entity comprises executing a first copy of programming instructions (see Fig. 11A, 1101 where secondary data is generated); and generating audit 

With regard to claim 11, Sugaberry further discloses where: initiating a transaction via an edge computing entity comprises initiating a sales transaction (see [0145] “Let's assume that a customer goes to a large, nation-wide department store to shop and places food and clothing in a shopping cart.  The shopper may use their intelligent NFC device or camera to collect and scan bar code or NFC tag or other product identification data available to it.”); and generating secondary transaction-specific data and generating audit data each comprise generating tax data identifying tax amounts due for corresponding sales transactions (see [0145] “The database may include, among other data fields, company name (a first large, nation-wide department store), date, address (for example, determined by GPS and mapping), customer name, address, quantity, product, description, price, tax, subtotal, grand total and the like with the error resolution software checking at least the mathematical calculations to be made on a prospective or actual invoice and their validity.”; and [0146] “sales tax error” and “According to one embodiment, the company name (the first large department store in Philadelphia, Pa.  area) identified in step 1102 is located on the web, via GPS or other communications means and a communication or message is generated at step 4, 1104, identifying the transaction of step 2, 1102, and the prospective or actual error and why there is an error with a request, for example, for a fix, such as credit on a charge card or store credit and the like for a calculated correct amount of an error during, for example, an NFC transaction terminal process.”).  

15.	With regard to claim 12, Sugaberry further discloses where: transmitting at least a portion of the transaction-specific data comprises: generating a transaction data file corresponding to a transaction (see Fig. 11A, 1101); and transmitting the transaction data file to the first processing instance via a corresponding communication channel (see Fig. 11A, transferred to Product database etc. at 1102); and42 AttyDktNo. 064016/510077generating secondary data for the transaction .  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugaberry, Hamm, and Lapidus.

With regard to claim 13, Sugaberry teaches where the trigger event is an input.  See Fig. 11A.  The examiner notes that Sugaberry does teach the concept, albeit in a different context, of waiting a period of time before acting.  See Sugaberry at [0147].  The .   

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugaberry, Hamm, and Lapidus, in view of Veltman, Noah (2013). Web APIs for non-programmers (hereinafter URL).

	With regard to claim 14, Sugaberry is silent regarding where data can be transmitted via URL.  However, URL teaches at e.g. pages 4-6 that data can be sent via URL(s), where this is beneficial in order to specifically transmit or request data.  Therefore, it would have been obvious to one of ordinary skill in the URL art at the time of filing to modify Sugaberry to include the ability to send data via URLs (and to request data), as taught by URL, where this is performed in order to specifically transmit or request data.


Response to Arguments
The examiner has withdrawn the 101 rejections based on the amendments provided.  Accordingly, the rejections for these limitations are moot. 
Applicant argues that Sugaberry does not disclose both a first and second processing instance.  The examiner refers to the rejection above, which states: Sugaberry is silent regarding “and the second processing instance is distinct from the first processing instance operating on the operations computing entity.” and the specifics of where there is a first and second sales tax calculation engine, as claimed. However, the examiner refers Applicant to Sugaberry at [0082], which teaches that “the high-performance in-memory indexing and search technologies are implemented in Search Engines 210(1) to 210(n) that operate as cooperating threads or tasks within the overall architecture” teaches that multiple engines can be used for the storing, search, and retrieval functions.  Further yet, Sugaberry at [0082] teaches that “The application can be parallelized by allocating separate computational resources to each component, such as a Search Engine 210(1) to 210(n), by allocating multiple computational resources to any component, as occurs in a Search Engine 210 that utilizes multiple threads, or using a combination of these methods.” 	Accordingly, the examiner finds that it would have been obvious, as taught by Sugaberry, to combine these teachings of Sugaberry with the primary teachings of Sugabery to show that the operating entity can have multiple engines with its own separate processing instance, as claimed, where this is performed so that, for instance, in a large department store the head store manager can review the data from all of the different stores in a search database, as taught at Sugaberry at [0082].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687